Name: 2002/473/EC: Commission Decision of 20 June 2002 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption, with respect to Bulgaria and the United Arab Emirates (Text with EEA relevance) (notified under document number C(2002) 2215)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  Asia and Oceania;  health;  fisheries;  Europe;  trade;  cooperation policy
 Date Published: 2002-06-21

 Avis juridique important|32002D04732002/473/EC: Commission Decision of 20 June 2002 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption, with respect to Bulgaria and the United Arab Emirates (Text with EEA relevance) (notified under document number C(2002) 2215) Official Journal L 163 , 21/06/2002 P. 0029 - 0031Commission Decisionof 20 June 2002amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption, with respect to Bulgaria and the United Arab Emirates(notified under document number C(2002) 2215)(Text with EEA relevance)(2002/473/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as amended by Decision 2001/4/EC(2), and in particular Article 2(3) thereof,Whereas:(1) Commission Decision 97/296/EC(3), as last amended by Decision 2002/28/EC(4), lists the countries and territories from which importation of fishery products for human consumption is authorised. Part I of the Annex lists the names of the countries and territories covered by a specific decision under Directive 91/493/EEC and Part II names those qualifying under Article 2(2) of Decision 95/408/EC.(2) Commission Decision 2002/472/EC(5), set specific import conditions for fishery and aquaculture products originating in Bulgaria. This country should therefore be added to Part I of the Annex.(3) The United Arab Emirates has provided information that its fishery products satisfy sanitary conditions equivalent to those of the Community, and is able to guarantee that the fishery products it will export to the Community meet the health requirements of Directive 91/493/EEC. This country should therefore be added to Part II of the Annex.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/296/EC is replaced by the text in the Annex to the present Decision.Article 2This Decision shall apply from 24 June 2002.Article 3This Decision is addressed to the Member States.Done at Brussels, 20 June 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 2, 5.1.2001, p. 21.(3) OJ L 122, 14.5.1997, p. 21.(4) OJ L 44, 15.1.2002, p. 44.(5) See page 24 of this Official Journal.ANNEXList of countries and territories from which importation of fishery products in any form intended for human consumption is authorisedI. Countries and territories covered by a specific decision under Council Directive 91/493/EECAL - ALBANIAAR - ARGENTINAAU - AUSTRALIABD - BANGLADESHBG - BULGARIABR - BRAZILCA - CANADACI - CÃ TE D'IVOIRECL - CHILECN - CHINACO - COLOMBIACU - CUBACZ - CZECH REPUBLICEC - ECUADOREE - ESTONIAFK - FALKLAND ISLANDSGA - GABONGH - GHANAGM - GAMBIAGN - GUINEA CONAKRYGT - GUATEMALAHR - CROATIAID - INDONESIAIN - INDIAIR - IRANJM - JAMAICAJP - JAPANKR - SOUTH KOREALT - LITHUANIALV - LATVIAMA - MOROCCOMG - MADAGASCARMR - MAURITANIAMU - MAURITIUSMV - MALDIVESMX - MEXICOMY - MALAYSIANA - NAMIBIANG - NIGERIANI - NICARAGUANZ - NEW ZEALANDOM - OMANPA - PANAMAPE - PERUPH - PHILIPPINESPK - PAKISTANPL - POLANDRU - RUSSIASC - SEYCHELLESSG - SINGAPORESI - SLOVENIASN - SENEGALTH - THAILANDTN - TUNISIATR - TURKEYTW - TAIWANTZ - TANZANIAUG - UGANDAUY - URUGUAYVE - VENEZUELAVN - VIETNAMYE - YEMENZA - SOUTH AFRICAII. Countries and territories meeting the terms of Article 2(2) of Council Decision 95/408/ECAE - UNITED ARAB EMIRATESAM - ARMENIA(1)AO - ANGOLAAG - ANTIGUA AND BARBUDA(2)AN - NETHERLANDS ANTILLESAZ - AZERBAIJAN(3)BJ - BENINBS - BAHAMASBY - BELARUSBZ - BELIZECG - REPUBLIC OF CONGO(4)CH - SWITZERLANDCM - CAMEROONCR - COSTA RICACY - CYPRUSDZ - ALGERIAER - ERITREAFJ - FIJIGD - GRENADAGL - GREENLANDHK - HONG KONGHN - HONDURASHU - HUNGARY(5)IL - ISRAELKE - KENYALK - SRI LANKAMM - MYANMARMT - MALTAMZ - MOZAMBIQUENC - NEW CALEDONIAPF - FRENCH POLYNESIAPG - PAPUA NEW GUINEAPM - ST PIERRE AND MIQUELONRO - ROMANIASB - SOLOMON ISLANDSSH - ST HELENASR - SURINAMESV - EL SALVADORTG - TOGOUS - UNITED STATES OF AMERICAYT - MAYOTTE(6)ZW - ZIMBABWE.(1) Authorised only for imports of live crayfish (Astacus leptodactylus) intended for direct human consumption.(2) Authorised only for imports of fresh fish.(3) Authorised only for imports of caviar.(4) Authorised only for imports of fishery products caught, frozen and packed in their final packaging at sea.(5) Authorised only for import of live animals for direct human consumption.(6) Authorised only for imports of non-processed and non-prepared fresh aquaculture products.